254 F.3d 311 (D.C. Cir. 2001)
United States of Americav.Jose Naranjo, Appellant
No. 00-3028
United States Court of Appeals  FOR THE DISTRICT OF COLUMBIA CIRCUIT
Filed July 17, 2001

Appeal from the United States District Court  for the District of Columbia 93cr00418-01
On Appellant's Petition for Rehearing
Before:  Sentelle, Henderson, and Tatel, Circuit Judges.
Per Curiam:


1
After this Court denied Jose Naranjo's ("the  Defendant") appeal from the district court's denial of his  collateral review motion, he moved for rehearing or alternatively to amend his motion to include a new claim.  In this  motion, for the first time the Defendant claims that his  sentence should be vacated following the Supreme Court's  decision in Apprendi v. New Jersey, 530 U.S. 466 (2000). Because both the district court and this Court already have  denied the Defendant's collateral review motion based on the  claims he raised originally, and because he does not offer any  reason sufficient for us to reconsider our earlier denial, we  deny his motion for rehearing.  In addition, we deny his  motion to add a new claim based on Apprendi.

I. BACKGROUND

2
In 1995, the Defendant was convicted for drug conspiracy  in violation of 21 U.S.C. §§ 841(a)(1) and 846.  He was  sentenced to life in prison after the district court judge found  that he was responsible for five or more kilograms of cocaine. On direct appeal, we affirmed his conviction and sentence. See United States v. Gaviria, 116 F.3d 1498, 1530-35 (D.C.  Cir.) (per curiam), cert. denied, 522 U.S. 1982 (1998).


3
In 1999, the Defendant filed a pro se motion for habeas  corpus relief under 28 U.S.C. 2255, asserting five claims for  relief.  The district court denied the Defendant's motion and  subsequently denied his request for a certificate of appealability.  The Defendant then petitioned this Court for a certificate of appealability.  In August 2000, we denied his petition  and dismissed his appeal.  The Defendant then filed a "Motion for Rehearing and Suggestion for Rehearing En Banc  and Motion for Leave to Supplement/Amend Motion to Vacate" in light of Apprendi.  In this filing, the Defendant  argues for the first time that his sentence should be vacated  under Apprendi.  We ordered the Government to respond to  this motion and appointed amicus curiae to file a reply brief  on behalf of the Defendant.

II. ANALYSIS

4
In his motion, the Defendant seeks to assert issues on  rehearing that were not raised before the district court  originally or before us initially on appeal.  Amicus curiae  argues that the Defendant's motion to amend should be  granted (or at least remanded to the district court to consider  granting it) under the "long-odds exception" to the general  rule barring amendments to pleadings on appeal.  See Dartmouth Review v. Dartmouth Coll., 889 F.2d 13, 23 (1st Cir.  1989).  Under the long-odds exception recognized by the  First Circuit, a court will grant leave to amend if "justice ...  requires further proceedings."  Id. (internal quotation omitted).  Amicus curiae claims that justice requires permitting  the amendment in this case because, among other reasons: (1) the Defendant in no way acted in bad faith by not raising  the Apprendi issue earlier;  (2) he would have been allowed to  amend his motion in district court under Federal Rule of  Procedure 15(a);  and (3) "courts freely grant pro se litigants  leave to amend," Richardson v. United States, 193 F.3d 545,  548 (D.C. Cir. 1999).  If the amendment is permitted, amicus  curiae avers that it will relate back to the time of the  Defendant's original 2255 motion, see Fed. R. Civ. P.  15(c)(2), and therefore meet 2255's statute of limitation  requirements, see 2255 p 6(1).


5
By raising certain claims "before the court which imposed  the sentence," 28 U.S.C. 2255 p 1, the Defendant has  waived his statutory right under 2255 to assert other claims  on appeal as part of his initial motion for collateral review. Cf. Abdullah v. United States, 240 F.3d 683, 685 (8th Cir.  2001) ("Generally, a habeas claim cannot be raised by a  petitioner for the first time on appeal.").  We already have  denied the Defendant's 2255 motion once, and he has not  articulated why the issues initially raised in that motion  justify rehearing by the panel or by the Court en banc.  See  D.C. Cir. R. 35;  Fed. R. App. P. 35, 40.


6
This Court has a well-established rule against allowing  parties to initiate new claims on appeal and has never  adopted the long-odds exception.  See Shipbuilders Council  of Am. v. United States, 868 F.2d 452, 456 n.2 (D.C. Cir.  1989).  We have, however, cited the First Circuit's decision in  Dartmouth Review to note that our approach to parties'  attempts to amend their pleadings on appeal "need not be  inflexible."  Guam v. Am. President Lines, 28 F.3d 142, 151  & n.18 (D.C. Cir. 1994).  Still, in that case, as in other cases,  we denied the party's attempt to add a new claim on appeal. See id. at 151;  see also Independent Petroleum Ass'n of Am. v. Babbitt, 235 F.3d 588, 597 (D.C. Cir. 2001);  Shipbuilders  Council, 868 F.2d at 456 n.2.


7
If we permit the Defendant to raise his Apprendi claim in  his motion for rehearing, we would be allowing him not only  to undermine this well-established rule, but also to end-run  the strict requirements for seeking collateral review under  2255.  Congress specifically limited prisoners to one collateral review motion as of right.  See 2255 p 8.  For this  reason, prisoners are on notice to "choose their issues wisely." Talbott v. Indiana, 226 F.3d 866, 869 (7th Cir. 2000).  Indeed,  the Seventh Circuit has warned prisoners that "the itch to  invoke the latest decision of the Supreme Court can be costly,  because a loss will require [the appellate] court's approval to  launch a later collateral attack if better grounds for relief  become available."  Id.  The district court already "has denied [the Defendant] relief" on the claims raised in his initial  motion for collateral review.  See 2255 p 5.  Allowing him  (or similarly situated prisoners) to add new claims to a motion  that already has been dismissed by the district court (and  dismissed on appeal) would effectively give him two bites at  the same apple and would substantially erode the limits  Congress established on prisoners' ability to seek collateral  review.  Accordingly, we deny the Defendant's request to  amend his motion for collateral review.

III. CONCLUSION

8
For the foregoing reasons, the Defendant's motion for  rehearing and motion to amend his 2255 motion are denied.